Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 9 and 17 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including a cloud computing service for providing an intelligent personal assistant service, the cloud computing service, comprising: at least compute and storage capabilities to service at least one cloud resource customer, wherein the compute and storage capabilities are configured to provide an intelligent personal assistant service to the at least one cloud resource customer, the intelligent personal assistant service being configured to:  operate in a monitoring state to actively monitor a voice call between a called party and a calling party for a first predetermined action; receive an audio stream based on communications between the called party and calling party; identify the first predetermined action from the audio stream; establish a connection to provide one-or two-way communications with one of the called party or the calling party in response to the first predetermined action; determine a request for the intelligent personal assistant service in the one-or two-way communications, generate a result by the intelligent personal assistant service, the result being responsive to the request; provide the result to the one of the called party or the calling party; receive a second predetermined action from the one of the called party or the calling party; and terminate the connection to return the intelligent personal assistant service to the monitoring state of the voice call based on the second predetermined action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday – Thursday 9:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684